Name: 93/394/EEC: Council Decision of 12 July 1993 on the conclusion of the Agreement in the form of an Exchange of Letters concerning the provisional application of the Protocol establishing, for the period 1 June 1993 to 31 May 1996, the fishing rights and financial compensation provided for in the Agreement between the European Economic Community and the Government of the Democratic Republic of SÃ £o TomÃ © e Principe on fishing off SÃ £o TomÃ © e Principe
 Type: Decision
 Subject Matter: fisheries;  Africa;  European construction
 Date Published: 1993-07-15

 Avis juridique important|31993D039493/394/EEC: Council Decision of 12 July 1993 on the conclusion of the Agreement in the form of an Exchange of Letters concerning the provisional application of the Protocol establishing, for the period 1 June 1993 to 31 May 1996, the fishing rights and financial compensation provided for in the Agreement between the European Economic Community and the Government of the Democratic Republic of SÃ £o TomÃ © e Principe on fishing off SÃ £o TomÃ © e Principe Official Journal L 172 , 15/07/1993 P. 0025 - 0025COUNCIL DECISION of 12 July 1993 on the conclusion of the Agreement in the form of an Exchange of Letters concerning the provisional application of the Protocol establishing, for the period 1 June 1993 to 31 May 1996, the fishing rights and financial compensation provided for in the Agreement between the European Economic Community and the Government of the Democratic Republic of Sao TomÃ © e Principe on fishing off Sao TomÃ © e Principe(93/394/EEC)THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Agreement between the European Economic Community and the Government of the Democratic Republic of Sao TomÃ © e Principe on fishing off Sao TomÃ © e Principe (1), which entered into force on 18 April 1985, Having regard to the proposal from the Commission, Whereas negotiations have been held between the Community and Sao TomÃ © e Principe to determine the amendments or additions to be introduced into the Agreement on fishing off Sao TomÃ © e Principe at the end of the period of application of the Protocol; Whereas, as a result of these negotiations, a new Protocol was initialled on 10 February 1993; Whereas, under that Protocol, Community fishermen have fishing rights in the waters under the sovereignty or jurisdiction of Sao TomÃ © e Principe for the period 1 June 1993 to 31 May 1996; Whereas in order to avoid any interruption in the fishing activities of Community vessels, it is essential that the new Protocol be applied as soon as possible; whereas, for this reason, the two Parties initialled an Agreement in the form of an Exchange of Letters providing for the provisional application of the initialled Protocol from the day following the date of expiry of the Protocol in question; whereas the Agreement in the form of an Exchange of Letters should be approved, pending a final decision taken under Article 43 of the Treaty, HAS DECIDED AS FOLLOWS: Article 1 The Agreement in the form of an Exchange of Letters concerning the provisional application of the Protocol establishing, for the period 1 June 1993 to 31 May 1996, the fishing rights and financial compensation provided for in the Agreement between the European Economic Community and the Government of the Democratic Republic of Sao TomÃ © e Principe on fishing off Sao TomÃ © e Principe is hereby approved on behalf of the Community. The text of the Agreement is attached to this Decision. Article 2 The President of the Council is hereby authorized to designate the persons empowered to sign the Agreement in the form of an Exchange of Letters in order to bind the Community. Done at Brussels, 12 July 1993. For the Council The President Ph. MAYSTADT (1) OJ No L 54, 25. 2. 1984, p. 1.